Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 05/08/19. Claims  1-20 are pending in this application. 
Information Disclosure Statement
The information disclosure statement filed on 05/08/19 has been received and is being considered. 
Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15 are rejected under 35 U.S.C. §103 as being unpatentable over De Schepper (US 20150228497 A1) and further in view of Koltonski (US 20190348306 A1).
Regarding claim 1, De Schepper discloses a method comprising:
developing a photoresist on a semiconductor wafer (see e.g para [0006]);
after photoresist development (se para [0007])introducing the semiconductor wafer into a controlled cold temperature environment (see para [0026] disclosing cold temperature); maintaining the semiconductor wafer in the controlled cold temperature environment until inelastic thermal contraction of the developed photoresist material results in reducing the critical dimension (CD) of the photoresist by not less than 10% from its value before exposure to the controlled cold temperature environment (see para [0037], [0038]); and removing the semiconductor wafer from the controlled cold temperature environment (it would have been obvious to remove the substrate for dicing, for example).
Koltonski further discloses  etching after removal from cold processing environment, see para [0026]. De Schepper and Koltonski are in the same or similar fields of endeavor. It would have been obvious to combine De Schepper and Koltonski. De Schepper and Koltonski may be combined by performing the etch process of De Schepper after cold treatment, as taught in Koltonski. One having ordinary skill in the art would be motivated to combine De Schepper and Koltonski in order to facilitate sublimation of unwanted byproducts during processing, see para [0026].
Regarding claim 4, De Schepper and Koltonski disclose the method of claim 1 wherein the controlled cold temperature environment is at a temperature of at least -196 °C and not more than 5 °C(see para [0026] disclosing between -10.degree. C. and -30.degree. C.).
Regarding claim 5, De Schepper and Koltonski disclose the method of claim 4 wherein the controlled cold temperature environment is at a temperature of at least -78 °C(see para [0026] disclosing between -100.degree. C.).
Regarding claim 6, De Schepper and Koltonski disclose the method of claim 4 wherein the controlled cold temperature environment is at a temperature of not more than 0 °C (see para [0026] disclosing between -10.degree. C. and -30.degree. C.).
Regarding claim 7, De Schepper and Koltonski disclose the method of claim 1 wherein the semiconductor wafer with the developed photoresist is maintained in the controlled cold temperature environment for at least 60 seconds and not more than 48 hours (see para [0034] disclosing 180s). 
Regarding claim 8. De Schepper and Koltonski disclose the method of claim 7 wherein the semiconductor wafer is maintained in the controlled cold temperature environment for not more than five minutes(see para [0034] disclosing 180s).
Regarding claim 9, De Schepper and Koltonski disclose the method of claim 7 wherein the photoresist is developed at room temperature(see para [0040]).
Regarding claim 10, De Schepper and Koltonski disclose the method of claim 1 wherein the semiconductor wafer is introduced into the controlled cold temperature environment within a chiller chamber disposed on a clean track(see figs 3a and 3b disclosing modular chambers; a clean track is well known to one having ordinary skill in the art).
Regarding claim 11, De Schepper and Koltonski disclose a semiconductor wafer that has been treated with developed photoresist and that has been exposed to a controlled cold temperature environment ()see paras [0006] and [0007], wherein the developed photoresist has line edge roughness and line width roughness that are at least 10% less than the corresponding critical dimensions of a semiconductor wafer with the same composition of photoresist developed in the same way that has not been exposed to a controlled cold temperature environment (see paras [0015] and [0020]).
Koltonski further discloses  etching after removal from cold processing environment, see para [0026]. De Schepper and Koltonski are in the same or similar fields of endeavor. It would have been obvious to combine De Schepper and Koltonski. De Schepper and Koltonski may be combined by performing the etch process of De Schepper after cold treatment, as taught in Koltonski. One having ordinary skill in the art would be motivated to combine De Schepper and Koltonski in order to facilitate sublimation of unwanted byproducts during processing, see para [0026].
Regarding claim 12, De Schepper and Koltonski disclose the wafer of claim 11 wherein the developed photoresist has line edge roughness less than 4 nanometers (nm) and line width roughness less than 3 nm (see para [0006] disclosing EUV, para [0013] disclosing the order of magnitude to be the same, achieving line roughness as disclosed is within one having ordinary skill in; the art the procedures are disclosed to be identical).
Regarding claim 13, De Schepper and Koltonski disclose the wafer of claim 11 wherein the line edge roughness is less than 3 nm(see para [0006] disclosing EUV, para [0013] disclosing the order of magnitude to be the same, achieving line roughness as disclosed is within one having ordinary skill in the art, the procedures are disclosed to be identical).
Regarding claim 14, De Schepper and Koltonski disclose the wafer of claim 11 wherein the developed photoresist has been maintained in the controlled cold temperature environment for at least 60 seconds and not more than 48 hours(see para [0034] disclosing 180s).
Regarding claim 15, De Schepper and Koltonski disclose the wafer of claim 11 wherein the controlled cold temperature environment was maintained between -196 °C and 5 °C(see para [0026] disclosing between -10.degree. C. and -30.degree. C.).






Response to Arguments
Applicant asserts a specific order with respect to developing photoresist, cold treatment and etching. However, this office action now cites to Koltonski. Thus, applicant’s assertions are now moot. This office action further notes that the device claims contain product by process language. This office action notes that the device of De Schepper and Koltonski are capable of performing the method steps detailed in  applicant’s amendments. Thus such claimed devices are anticipated in the cited art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813